Case 17-17667              Doc 37         Filed 09/25/19 Entered 09/25/19 12:20:22                               Desc Main
                                             Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 RE: KIMBERLY D JENKINS                                                      ) Case No. 17 B 17667
                                                                             )
                                                                  Debtor     ) Chapter 13
                                                                             )
                                                                             ) Judge: DONALD R CASSLING

                                                   NOTICE OF MOTION



 KIMBERLY D JENKINS                                                          DAVID M SIEGEL
 PO BOX A3586                                                                via Clerk's ECF noticing procedures
 CHICAGO, IL 60690

 Please take notice that on October 10, 2019 at 9:30 am my designee or I will appear before the Honorable
 Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
 set forth below.

 I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the person (s)
 named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on
 September 25, 2019.

                                                                                /s/ Tom Vaughn


                                  TRUSTEE'S MOTION TO OBJECT TO DISCHARGE



 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to enter an order
 determining that debtor is not entitled to a discharge, stating as follows:

 1.    Debtor (s) filed the above-captioned Chapter 13 case on June 09, 2017.

 2.    The debtor(s) filed a previous Chapter 7 case, # 13-33426 filed on
       Aug 22, 2013, discharge having been issued on Dec 04, 2013.

 3.    Pursuant to 11 U.S.C. § 1328 (f), “the court shall not grant a discharge of all debts provided for in
       the plan or disallowed under section 502, if the debtor received a discharge--
       (1) in a case filed under chapter 7,11, or 12 of this title during the 4-year period preceding the date
       of the order for relief under this chapter, or
       (2) in a case filed under chapter 13 of this title during the 2-year period preceding the date of such
       order.”


 WHEREFORE Trustee prays that the Court enter an order that the debtor or debtors are not entitled to a
 discharge.


                                                                           Respectfully submitted,

 TOM VAUGHN                                                                /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
